 

Exhibit 10.1

 

 

 

 

 

TAX MATTERS AGREEMENT

between

MURPHY OIL CORPORATION,
on behalf of itself
and the members
of the Distributing Group,

and

Murphy USA Inc.,
on behalf of itself
and the members
of the Controlled Group

Dated as of August 30, 2013

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TAX MATTERS AGREEMENT

This Agreement is entered into as of the 30th day of August, 2013 between Murphy
Oil Corporation  (“Distributing”), a Delaware corporation, on behalf of itself
and the members of the Distributing Group, as defined below, and Murphy USA Inc.
 (“Controlled”), a Delaware corporation, on behalf of itself and the members of
the Controlled Group, as defined below.

WITNESSETH:

WHEREAS, pursuant to the tax laws of various jurisdictions, certain members of
the Controlled Group presently file certain tax returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other, group basis (including
as permitted by Section 1501 of the Internal Revenue Code of 1986, as amended
(the “Code”)) with certain members of the Distributing Group;

WHEREAS, Distributing and Controlled have entered into a Separation and
Distribution Agreement, dated as of August 30, 2013 (the “Distribution
Agreement”), providing for the distribution by Distributing to its shareholders
of all of the common stock of Controlled that is held by Distributing (the
“Distribution”) and certain other matters;

WHEREAS, Distributing and Controlled desire to set forth their agreement on the
rights and obligations of Distributing, Controlled and the members of the
Distributing Group and the Controlled Group, respectively, with respect to (A)
the handling and allocation of federal, state, local and foreign taxes incurred
in taxable periods beginning prior to the Distribution Date, as defined below,
(B) taxes resulting from the Distribution and transactions effected in
connection with the Distribution and (C) various other tax matters;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

SECTION 1.    Definitions.    

            (a)            As used in this Agreement:

“Active Business” shall mean an active trade or business relied upon to satisfy
the requirements of Section 355 of the Code as set forth in the Ruling Request,
as defined below, and in the opinion being delivered by counsel in connection
with the Distribution.

“After-Tax Amount” shall mean an additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment, using
the maximum statutory rate (or rates, in the case of an item that affects more
than one Tax) applicable to the recipient of such payment for the relevant
Taxable year, reflecting, for example, the effect of the deductions available
for interest paid or accrued and for Taxes, such as state and local income
Taxes.





 

 

 

--------------------------------------------------------------------------------

 

“AMT” shall mean the alternative minimum tax, within the meaning of Section 55
of the Code.

“Closing of the Books Method” shall mean the apportionment of items between
portions of a Taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date were the end of the Taxable
period), provided that any items not susceptible to such apportionment shall be
apportioned on the basis of elapsed days during the relevant portion of the
Taxable period.

“Code” shall have the meaning ascribed thereto in the recital.

“Combined Apportionment Factor” shall mean the apportionment factor reflected on
the applicable consolidated, combined or unitary state or local income Tax
return and utilized in computing the combined, consolidated or unitary state or
local income Tax liability.

“Consolidated Federal Return” shall mean a Pre-Deconsolidation Period Return
filed in respect of federal income Taxes by a Consolidated Group.

“Consolidated Group”  shall mean any group consisting of (i) at least one member
of the Distributing Group that filed (or will file) any Pre-Deconsolidation
Period Return that reflects the income, assets or operations of any member of
the Controlled Group or (ii) at least one member of the Controlled Group that
filed (or will file) any Pre-Deconsolidation Period Return that reflects the
income, assets or operations of any member of the Distributing Group.

“Consolidated State Return” shall mean a Pre-Deconsolidation Period Return filed
in respect of state or local income Taxes by a Consolidated Group, including,
for the avoidance of doubt, any combined state income tax return.

“Controlled” shall have the meaning ascribed thereto in the recital.

“Controlled Group” shall mean Controlled and each of its direct and indirect
Subsidiaries immediately after the Distribution, including any predecessors
thereto.

“Deconsolidation Date” shall mean with respect to a Return the date on which any
member of the Controlled Group is no longer consolidated, combined or in a
unitary relationship (as the case may be) with any member of the Distributing
Group in filing such Return.

“Distributing” shall have the meaning ascribed thereto in the recital.

“Distributing Assumed Liability Payment” means a payment by any member of the
Distributing Group in respect of a Murphy Oil Liability, as defined in the
Distribution Agreement.

“Distributing Group” shall mean Distributing and each of its direct and indirect
Subsidiaries other than those entities comprising the Controlled Group.

“Distribution” shall have the meaning ascribed thereto in the recital.





2

 

 

--------------------------------------------------------------------------------

 

“Distribution Agreement” shall have the meaning ascribed thereto in the recital.

“Distribution Date” shall mean the date on which the Distribution occurs.

“Ethanol Facility Disposition” shall mean the sale or other disposition of (i)
any assets of the ethanol production facilities located in Hankinson, North
Dakota and Hereford, Texas or (ii) the stock or other interests of any
entity that holds only such assets,  and shall include the discontinuation of
the operations of any such facility.

“Equity Securities” shall mean any stock or other securities treated as equity
for tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.

“Final Determination” shall mean (i) with respect to federal income Taxes, (A) a
“determination” as defined in Section 1313(a) of the Code, or (B) execution of
an IRS Form 870-AD (or any successor form thereto), as a final resolution of Tax
liability for any Taxable period, except that a Form 870-AD (or successor form
thereto) that reserves the right of the taxpayer to file a claim for Refund or
the right of the IRS to assert a further deficiency shall not constitute a Final
Determination with respect to the item or items so reserved; (ii) with respect
to Taxes other than federal income Taxes, any final determination of liability
in respect of a Tax that, under applicable law, is not subject to further
appeal, review or modification through proceedings or otherwise; (iii) with
respect to any Tax, any final disposition by reason of the expiration of the
applicable statute of limitations; or (iv) with respect to any Tax, the payment
of Tax by any member of the Distributing Group or the Controlled Group,
whichever is responsible for payment of such Tax under applicable law, with
respect to any item disallowed or adjusted by a Taxing Authority, provided that
the provisions of Section 13 hereof have been complied with, or, if such section
is inapplicable, that the party responsible under the terms of this Agreement
for such Tax is notified by the party paying such Tax that it has determined
that no action should be taken to recoup such disallowed item, and the other
party agrees with such determination.

“Group” shall mean the Controlled Group or the Distributing Group, as
appropriate.

“IRS” shall mean the Internal Revenue Service.

“Loss Group” shall mean a Group that incurs a Separate Group Taxable Loss for
the relevant Taxable period.

“Person” shall have the meaning ascribed to it in Section 7701(a)(1) of the
Code.

“Post-Deconsolidation Period” shall mean any Taxable period (or portion thereof)
beginning after the Deconsolidation Date.

“Pre-Deconsolidation Period” shall mean any Taxable period (or portion thereof)
ending on or before the Deconsolidation Date.





3

 

 

--------------------------------------------------------------------------------

 

“Refund” shall mean any refund of Taxes, including any reduction in Taxes by
means of a credit, offset or otherwise.

“Return” shall mean any Tax return, statement, report, form, election, claim or
surrender (including estimated Tax returns and reports, extension requests and
forms, and information returns and reports) required to be filed with any Taxing
Authority.

“Ruling Request” shall mean the private letter ruling request, dated December
12,  2012, together with all attachments, exhibits and supplements thereto
submitted by Distributing to the IRS.

“Separate Group Taxable Income” shall mean, with respect to a Group, such
Group’s Taxable income computed as if such Group were a separate consolidated,
combined or unitary group, and applying the Tax principles, including
limitations and carryovers (excluding limits for charitable contributions and
dividends received deduction, and accounting for deferred intercompany
transactions consistent with the deferral and recognition rules of Treasury
Regulations Section 1.1502-13 (or any successor rule) or analogous state or
local rule), that would have been applicable to such Group had such Group never
been part of the Consolidated Group or any other consolidated, combined or
unitary group.  In the context of state and local Tax, Separate Group Taxable
Income shall be computed prior to the application of any apportionment formula.

“Separate Group Tax Liability” shall mean (i) with respect to federal income
Taxes,  the product of a Group’s Separate Group Taxable Income, computed for
federal income Tax purposes, and the highest federal income Tax rate imposed
under the Code on the Taxable income of a corporation for the relevant Taxable
period (or portion thereof), reduced by any Tax credits that the Group would be
able to use if it were calculating its federal income Tax liability on a
stand-alone basis and (ii) with respect to the Taxes of a particular state or
locality, the product of the Group’s Separate Group Taxable Income and the
Combined Apportionment Factor and the State Tax Rate, reduced by any applicable
Tax credits that the Group would be able to use if it were calculating its Tax
liability on a stand-alone basis.

“Separate Group Taxable Loss” shall mean, with respect to a Group, such Group’s
Taxable loss computed as if such Group were a separate consolidated, combined or
unitary group, and applying the Tax principles, including limitations and
carryovers (excluding limits for charitable contributions and dividends received
deduction, and accounting for deferred intercompany transactions consistent with
the deferral and recognition rules of Treasury Regulations Section 1.1502-13 (or
any successor rule) or analogous state or local rule), that would have been
applicable to such Group had such Group never been part of the Consolidated
Group or any other consolidated, combined or unitary group.  In the context of
state and local Tax, Separate Group Taxable Loss shall be computed prior to the
application of any apportionment formula.

“State Tax Rate” shall mean, with respect to a particular state or locality, the
highest applicable Tax rate imposed under applicable law on the Separate Group
Taxable Income of the Group for the relevant Taxable period (or portion
thereof).





4

 

 

--------------------------------------------------------------------------------

 

“Subsidiary” of any Person shall mean any corporation, partnership or other
entity directly or indirectly owned more than 50 percent (by vote or value) by
such Person.

“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) shall mean
(A) any tax imposed under Subtitle A of the Code, or any net income, gross
income, gross receipts, alternative or add-on minimum, sales, use, business and
occupation, value-added, trade, goods and services, ad valorem, franchise,
profits, license, business royalty, withholding, payroll, employment, capital,
excise, transfer, recording, severance, stamp, occupation, premium, property,
asset, real estate acquisition, environmental, custom duty, or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest and any penalty, addition to tax or additional amount
imposed by a Taxing Authority; or (B) any liability of a member of the
Distributing Group or the Controlled Group for the payment of any amounts
described in clause (A) as a result of any express or implied obligation to
indemnify any other Person.

“Tax Proceeding” shall mean any Tax audit, dispute or proceeding (whether
administrative, judicial or contractual).

“Taxing Authority” shall mean any governmental authority (domestic or foreign),
including, without limitation, any state, municipality, political subdivision or
governmental agency, responsible for the imposition of any Tax.

            (b)            All capitalized terms used but not defined herein
shall have the same meanings as in the Distribution Agreement.  Any term used in
this Agreement which is not defined in this Agreement or the Distribution
Agreement shall, to the extent the context requires, have the meaning assigned
to it in the Code or the applicable Treasury regulations thereunder (as
interpreted in administrative pronouncements and judicial decisions), in
comparable provisions of applicable law or in the Ruling Request.

SECTION 2.  Sole Tax Sharing Agreement.  Any and all existing Tax sharing
agreements or arrangements, written or unwritten, between any member of the
Distributing Group, on the one hand, and any member of the Controlled Group, on
the other hand, shall be or shall have been terminated on or before the
Distribution Date.  Following the Distribution, neither the members of the
Controlled Group nor the members of the Distributing Group shall have any
further rights or liabilities thereunder, and this Agreement shall be the sole
Tax sharing agreements between the members of the Controlled Group, on the one
hand, and the members of the Distributing Group, on the other hand. Distributing
and Controlled shall act in good faith in the performance of this Agreement.

SECTION 3.  Federal Income Taxes. 

(a)       Return Filing.

(i)    Distributing shall prepare and file, or cause to be prepared and filed,
Consolidated Federal Returns for which the Consolidated Group is required or
permitted to file a Consolidated Federal Return using, inter alia, information
previously provided by Controlled. Controlled shall maintain all necessary
information to file a Consolidated



5

 

 

--------------------------------------------------------------------------------

 

Federal Return and shall provide Distributing with all such necessary
information in accordance with past practice and in no event later than 45 days
before such return is due.  Each member of the Consolidated Group shall execute
and file such consents, elections and other documents as may be required or
appropriate for the filing of such Consolidated Federal Returns.

(ii)      To the extent that Controlled or any member of the Controlled Group is
included in any Consolidated Federal Return for a Taxable period that includes
the Distribution Date, Distributing shall include in such Consolidated Federal
Return the results of Controlled or of the member of the Controlled Group on the
basis of the Closing of the Books Method.

(iii)Subject to the provisions of Sections 3(b), 6 and 7, Distributing shall
pay, or cause to be paid, any and all federal income Taxes due or required to be
paid with respect to, or required to be reported on, any such Consolidated
Federal Return filed in accordance with Section 3(a)(i).

(b)      Allocated Tax Charge.

(i)   Distributing shall be responsible for calculating the Separate Group
Taxable Income or Separate Group Taxable Loss, as the case may be, for each
Group included in a Consolidated Federal Return.  Each Group included in a
Consolidated Federal Return shall bear its Separate Group Tax Liability, if any.
 For purposes of such calculation, the deduction for state and local Taxes to
which each Group is entitled will be determined in a manner consistent with
Section 4 of this Agreement.

(ii) If the Controlled Group included in the Consolidated Federal Return incurs
a Separate Group Taxable Loss, Distributing shall pay to the Controlled Group
(A) the amount, if any, by which the federal income Taxes payable with respect
to the Consolidated Federal Return are reduced by reason of the Controlled
Group’s Separate Group Taxable Loss and (B) any Refund of federal income Taxes
or other federal income Tax benefit attributable to such Separate Group Taxable
Loss that is actually realized, in each case as determined by Distributing in
its sole discretion. To the extent the Controlled Group receives a payment from
Distributing in respect of a Separate Company Taxable Loss pursuant to this
Section 3(b)(ii), such loss shall not be carried forward or carried back by the
Controlled Group for purposes of determining Separate Group Taxable Income or
Separate Group Taxable Loss in any other Taxable period (or portion thereof). To
the extent the Controlled Group does not receive a payment from Distributing in
respect of a Separate Group Taxable Loss pursuant to this Section 3(b)(ii), such
loss may be carried forward or carried back, subject to any applicable
limitation with respect to carry forward or carry back losses, by the Controlled
Group for purposes of determining Separate Group Taxable Income or Separate
Group Taxable Loss in another Taxable period (or portion thereof).

(iii)In the event a Consolidated Group incurs an AMT liability with respect to
any Taxable period (or portion thereof),Distributing shall be solely responsible
for such



6

 

 

--------------------------------------------------------------------------------

 

liability. Any Tax benefit arising from the utilization of a consolidated
federal AMT credit shall be for the sole benefit of Distributing.

SECTION 4.  State and Local Income Taxes. 

(a)            Return Filing.

(i)      Distributing shall prepare and file, or cause to be prepared and filed,
Consolidated State Returns for which the Consolidated Group is required or
permitted to file a Consolidated State Return using, inter alia, information
previously provided by Controlled. Controlled shall maintain all necessary
information to file a Consolidated State Return and shall provide Distributing
with all such necessary information in accordance with past practice and in no
event later than 45 days before such return is due.  Each member of the
Consolidated Group shall execute and file such consents, elections and other
documents as may be required or appropriate for the filing of such Consolidated
State Returns.

(ii)    To the extent that Controlled or any member of the Controlled Group is
included in any Consolidated State Return for a Taxable period that includes the
Distribution Date, Distributing shall include in such Consolidated State Return
the results of Controlled or of the member of the Controlled Group on the basis
of the Closing of the Books Method.

(iii)  Subject to the provisions of Sections 4(b),  6 and 7,  Distributing shall
pay, or cause to be paid, any and all income Taxes due or required to be paid
with respect to, or required to be reported on, any such Consolidated State
Return  filed in accordance with Section 4(a)(i).

(iv)    In the event a Consolidated State Return is not filed, each relevant
member of the Distributing Group and Controlled Group shall be responsible for
(A) filing its own Return as a separate entity in respect of state and local
income Taxes, or its own Return in respect of state and local income Taxes
relating to a group consisting solely of members of the Distributing Group or
members of the Controlled Group, as the case may be, on behalf of the separate
group, in each case including requests for extension, as if this Agreement were
not in effect and (B) making Tax payments (including estimated Tax payments, if
necessary). Each such member filing a Return as a separate entity pursuant to
this Section 4(a)(iv) shall be entitled to any Tax benefit and shall be liable
for any Tax burden resulting from the filing of such separate Return.

(b)      Allocated Tax Charge.

(i)      Distributing shall be responsible for calculating the Separate Group
Taxable Income or Separate Group Taxable Loss, as the case may be, for each
Group included in a Consolidated State Return.  Each Group included in a
Consolidated State Return shall bear its Separate Group Tax Liability, if any.



7

 

 

--------------------------------------------------------------------------------

 

(ii)    If the Controlled Group included in a Consolidated State Return incurs a
Separate Group Taxable Loss, Distributing shall pay, or shall cause to be paid,
to the Controlled Group (A) the amount, if any, by which the state or local
income Taxes reflected on such Return are reduced by reason of the Controlled
Group’s Separate Group Taxable Loss and (B) any Refund of state or local income
Taxes or other state or local income Tax benefit attributable to such Separate
Group Taxable Loss that is actually realized, in each case as determined by
Distributing in its sole discretion.  To the extent the Controlled Group
receives a payment from Distributing in respect of a Separate Group Taxable Loss
pursuant to this Section 4(b)(ii), such loss shall not be carried forward or
carried back by the Controlled Group for purposes of determining Separate Group
Taxable Income or Separate Group Taxable Loss in any other Taxable period (or
portion thereof).  To the extent the Controlled Group does not receive a payment
from Distributing in respect of a Separate Group Taxable Loss pursuant to this
Section 4(b)(ii), such loss may be carried forward or carried back, subject to
any applicable limitation with respect to carry forward or carry back losses, by
the Controlled Group for purposes of determining Separate Group Taxable Income
or Separate Group Taxable Loss in another Taxable period (or portion thereof).

SECTION 5.  Foreign Income Tax.  With respect to the calculation of each Group’s
Tax liability for foreign Taxes, the principles set forth in Section 4 shall
apply mutatis mutandis.

SECTION 6.    Estimated Tax Payments. 

(a)      If estimated Tax payments are required with respect to a Consolidated
Group for a Pre-Deconsolidation Period, Distributing shall pay, or cause to be
paid, to the IRS, and/or to each relevant state, local and foreign Taxing
Authority, on behalf of the members of such Consolidated Group, those estimated
Tax payments that are due on the relevant dates prescribed by applicable law.
 On March 15 (or the proper due date under applicable law) of the year following
the current Tax year, Distributing shall pay to the IRS, and to each relevant
state, local and foreign Taxing Authority, on behalf of the members of any
Consolidated Group, the payment, if any, required to be made with a request for
an extension of time in which to file a Consolidated Federal Return or a
Consolidated State Return, as the case may be.  Each Group’s share of such
estimated Tax payments, and payments required to be made with a request for an
extension of time in which to file a Consolidated Federal Return or a
Consolidated State Return, shall be determined in a manner consistent with the
methods set forth in Sections 3,  4 and 5 of this Agreement.  Reimbursement to
Distributing of the Controlled Group’s share of any quarterly estimated tax
payments or any payment made with a request for an extension of time in which to
file a Consolidated Federal Return or a Consolidated State Return, shall be made
within 20 business days after receiving notice of such liability from
Distributing.

(b)      Notwithstanding the provisions of Section 6(a), if Distributing
requests in writing an advance reimbursement from the Controlled Group of the
Controlled Group’s share of a quarterly estimated Tax payment or any payment
required to be made with a request for an extension of time in which to file a
Consolidated Federal Return or a Consolidated State Return, which request shall
be not more than 10 business days and not less than 5 business days prior to



8

 

 

--------------------------------------------------------------------------------

 

the due date of such payment, the Controlled Group shall reimburse Distributing
not later than the due date of such estimated Tax payment.

SECTION 7.     Settlement; Certain Other Tax Sharing Provisions. 

(a)      Distributing shall calculate settlement of the final federal, state,
local and foreign Tax liability for all Pre-Deconsolidation Periods, and notify
the Controlled Group of such settlement. Subject to Section 21 of this Agreement
(relating to dispute resolution procedures), the Controlled Group shall pay to
Distributing its share of such Tax liability, as determined under Sections 3,  4
and 5 of this Agreement, within 20 business days after receiving notice of such
Tax liability from Distributing. Any amounts paid by any member of the
Controlled Group pursuant to Section 6 and any amounts receivable by the
Controlled Group in respect of a Separate Group Taxable Loss or Tax credit shall
be included in determining the payments due from the Controlled Group. If the
sum of any payments by the Controlled Group pursuant to Section 6, and any
amounts receivable by the Controlled Group in respect of a Separate Group
Taxable Loss or Tax credit exceed its Tax liability, such excess shall be
refunded to the Controlled Group. Interest will be due on any underpayment or
overpayment of Tax, computed from the date on which a final Return is filed at
the rate equal to the “prime” rate as published in the Wall Street Journal,
Eastern Edition on such date.

(b)      If a portion or all of an unused loss or Tax credit is allocated to a
member of the Consolidated Group, pursuant to Treasury Regulations Section
1.1502-21(b) or Treasury Regulations Section 1.1502-79, and is carried back or
forward to a Taxable year in which such member filed a separate Return or
consolidated, combined or unitary Return with an affiliated group that is not a
Consolidated Group, any Refund or reduction in Tax liability arising from such
carry back or carryover shall be retained by such member, subject to future
audit adjustments.  Notwithstanding the foregoing, Distributing, in its sole
discretion, (i) shall determine whether an election shall be made to relinquish
the entire carry back period with respect to part or all of a consolidated net
operating loss for any Pre-Deconsolidation Period in accordance with Treasury
Regulations Section 1.1502-21(b)(3) and (ii) may require Controlled to make an
election to relinquish the entire carry back period with respect to all net
operating losses and consolidated net operating losses attributable to
Controlled in accordance with Proposed Treasury Regulations Section
1.1502-72(e)(1) (or any final, amended or successor version thereof that is
substantively comparable).

(c)      Notwithstanding Section 7(b) above, no member of the Controlled Group
shall make any election to carry back any Tax item from a Post-Deconsolidation
Period to a Pre-Deconsolidation Period without Distributing’s consent.  In the
event that Distributing consents to the carry back of any Tax item by a member
of the Controlled Group from a Post-Deconsolidation Period to a
Pre-Deconsolidation Period or in the event that a member of the Controlled Group
is required by applicable law to carry back a Tax item from a
Post-Deconsolidation Period to a Pre-Deconsolidation Period, Distributing shall
currently compensate the Controlled Group only for a Tax item that is carried
back which does not result in the loss or deferral of any Tax attribute of any
member of the Distributing Group.  In the event that such item of a member of
the Distributing Group is only deferred, Distributing shall make a payment to
the Controlled Group in respect of such deferred item at the time the
Distributing Group



9

 

 

--------------------------------------------------------------------------------

 

actually realizes the deferred Tax attribute.  To the extent the Distributing
Group suffers a permanent loss of such Tax attribute, no payment shall be made
to the Controlled Group.

(d)      In the event that the Controlled Group is entitled to a Tax benefit by
reason of a Distributing Assumed Liability Payment, Controlled shall pay to
Distributing (A) the amount, if any, by which any Taxes payable by the
Controlled Group are reduced by reason of the Distributing Assumed Liability
Payment and (B) any Refund of Taxes or other Tax benefit attributable thereto
that is actually realized, in each case as determined by Controlled in
consultation with Distributing.

(e)     Controlled and Distributing hereby acknowledge and agree that Sections 6
and 7(a) are applicable only with respect to Pre-Deconsolidation Periods for
which a final Return is filed after the date hereof.

(f)      Deductions and Reporting for Certain Equity-Based Awards.

(i)      Distributing shall be entitled to the economic benefit of, and to the
extent permitted by law, may file Returns claiming, the Tax deductions
attributable to (x) the exercise of options to purchase stock of Distributing or
(y) any payments (whether in cash or stock) made by Distributing pursuant to
Section 3.04 of the Employee Matters Agreement in respect of any restricted
stock units,  cash-based restricted stock units, or cash-based performance
units, in each case that are held by employees or former employees of the
Controlled Group.

(ii)    To the extent Distributing determines that the Distributing Group will
not or may not claim such Tax deductions (whether as a result of disallowance of
deductions originally claimed by Distributing or otherwise), the Controlled
Group shall pay to the Distributing Group an amount equal to the product of the
amount of the related  deduction and the Distributing  Group’s effective Tax
rate for the relevant Taxable period, as determined by Distributing in
consultation with Controlled.

(iii)         Except as Distributing may at any time determine in its sole
discretion, Distributing shall be responsible for (A) all income, payroll, or
other tax reporting related to income to any current or former employees of the
Controlled Group arising from the exercise of any option or from any payment
described in Section 7(f)(i); and (B) remitting applicable tax withholdings for
such income to each applicable taxing authority.  Distributing and Controlled
acknowledge and agree that the parties shall cooperate with each other and with
third-party providers to effectuate withholding and remittance of taxes, as well
as required tax reporting, in a timely, efficient, and appropriate manner.

SECTION 8.      Other Taxes.  All federal, state, local, foreign and other Taxes
that are (i) not otherwise expressly dealt with herein or (ii) determined on a
single-entity basis (including any federal excise Taxes and any franchise
Taxes), and the filing of any Returns with respect to such Taxes, shall be the
responsibility of the Person who is liable for such Taxes or is responsible for
filing such Returns under applicable law. 



10

 

 

--------------------------------------------------------------------------------

 

SECTION 9.    Certain Representations and Covenants. 

(a)      Controlled Representations. Controlled and each member of the
Controlled Group represents that as of the date hereof, and covenants that on
the Distribution Date, there is no plan or intention:

(i)      to liquidate Controlled or to merge or consolidate Controlled, or any
member of the Controlled Group, with any other Person subsequent to the
Distribution,

(ii)    to sell or otherwise dispose of any material asset of Controlled or any
member of the Controlled Group (other than pursuant to an Ethanol Facility
Disposition)  subsequent to the Distribution, except in the ordinary course of
business,

(iii)  to take any action inconsistent with the written information and
representations furnished to the IRS in connection with the Ruling Request, or
to counsel in connection with any opinion being delivered by counsel with
respect to the Distribution, regardless of whether such information and
representations were included in the ruling issued by the IRS or in the opinion
of counsel,

(iv)    to repurchase stock of Controlled other than in a manner that satisfies
the requirements of IRS Revenue Procedure 96-30, as modified by IRS Revenue
Procedure 2003-48, and any representations made in the Ruling Request,

(v)      to take any action, other than pursuant to an Ethanol Facility
Disposition, that management of Controlled knows, or should have known, is
reasonably likely to contravene any agreement with a Taxing Authority entered
into prior to the Distribution Date to which any member of the Controlled Group
or the Distributing Group is a party, or

(vi)    to enter into any negotiations, agreements, or arrangements with respect
to transactions or events (including stock issuances, pursuant to the exercise
of options or otherwise, option grants, the adoption of, or authorization of
shares under, a stock option plan, capital contributions, or acquisitions, but
not including the Distribution) that could reasonably be expected to cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly Controlled stock representing a
“50-percent or greater interest” within the meaning of Section 355(d)(4) of the
Code.

(b)        Controlled Covenants.   Controlled covenants to Distributing that,
without the prior written consent of Distributing,

(i)      during the two-year period following the Distribution Date, other than
pursuant to an Ethanol Facility Disposition, (A) neither Controlled, nor any
member of the Controlled Group conducting an Active Business, will, or will
agree to, discontinue such business or dissolve, liquidate or engage in any
transaction involving a merger, consolidation or other reorganization, and
(B) none of Controlled or any other member of the Controlled Group will,  or
will agree to, sell, exchange, distribute or otherwise dispose



11

 

 

--------------------------------------------------------------------------------

 

of any asset of any member of the Controlled Group, except in the ordinary
course of business or as set forth on Schedule 9(b)(i),

            (ii)            Controlled will not, nor will it permit any member
of the Controlled Group to, take any action inconsistent with the information
and representations furnished to the IRS in connection with the Ruling Request,
or to counsel in connection with any opinion being delivered by counsel with
respect to the Distribution, regardless of whether such information and
representations were included in the ruling issued by the IRS or in the opinion
of counsel,

            (iii)             Controlled will not, nor will it permit any member
of the Controlled Group to, take any action, other than pursuant to an Ethanol
Facility Disposition, that management of Controlled knows, or should have known,
is reasonably likely to contravene any agreement with a Taxing Authority entered
into prior to the Distribution Date to which any member of the Controlled Group
or the Distributing Group is a party,

            (iv)             during the two-year period following the
Distribution Date, Controlled will not repurchase stock of Controlled in a
manner contrary to the requirements of IRS Revenue Procedure 96-30, as modified
by IRS Revenue Procedure 2003-48, or in a manner contrary to the representations
made in the Ruling Request,

            (v)            on or after the Distribution Date, Controlled will
not, nor will it permit any member of the Controlled Group to, make or change
any accounting method, amend any Return or take any Tax position on any Return,
take any other action or enter into any transaction that results in any
increased Tax liability or reduction of any Tax asset of the Distributing Group
or any member thereof in respect of any Pre-Deconsolidation Period,  

            (vi)            during the two-year period following the
Distribution Date, none of Controlled or any other member of the Controlled
Group will, or will agree to, sell or otherwise issue to any Person, or redeem
or otherwise acquire from any Person, any Equity Securities of Controlled or any
other member of the Controlled Group;  provided, however, that Controlled may
repurchase stock of Controlled as permitted by Section 9(b)(iv) hereof and may
issue such Equity Securities to the extent such issuances satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d), and

            (vii)            during the two-year period following the
Distribution Date, none of Controlled or any other member of the Controlled
Group will (A) solicit any Person to make a tender offer for, or otherwise
acquire or sell, the Equity Securities of Controlled,  (B) participate in or
support any unsolicited tender offer for, or other acquisition, issuance or
disposition of, the Equity Securities of Controlled or (C) approve or otherwise
permit any proposed business combination or any transaction which, in the case
of clauses (A) or (B), individually or in the aggregate, together with any
transaction occurring within the four-year period beginning on the date which is
two years before the Distribution Date and any other transaction which is part
of a plan or series of related



12

 

 

--------------------------------------------------------------------------------

 

transactions (within the meaning of Section 355(e) of the Code) that includes
the Distribution, could result in one or more Persons acquiring (except for
acquisitions that otherwise satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355−7(d)) directly or indirectly stock representing a 40%
or greater interest, by vote or value, in Controlled (or any successor thereto).

            (c)            Controlled Covenants Exceptions.  Notwithstanding the
foregoing, Controlled and the members of Controlled Group may take actions
inconsistent with the covenants contained in Section ‎9(b) above, if:

            (i)            In the case of any disposition of assets that could
otherwise be subject to Section 9(b)(i) or (ii), the aggregate book value of
such assets does not exceed 5 percent of total assets; or

            (ii)            In the case of any other action: (A) Controlled
notifies Distributing of its proposal to take such action and Controlled and
Distributing obtain a ruling from the IRS to the effect that such actions will
not result in the Distribution being taxable to Distributing or its
shareholders, provided that Controlled agrees in writing to bear any expenses
associated with obtaining such a ruling and, provided further, that Controlled
shall not be relieved of any liability under Section 10(a) of this Agreement by
reason of seeking or having obtained such a ruling; or (B) Controlled notifies
Distributing of its proposal to take such action and obtains an opinion of
counsel recognized as an expert in federal income tax matters and acceptable to
Distributing to the same effect as in Section 9(c)(ii)(A) ,  provided that such
opinion is acceptable to Distributing in its sole discretion;  provided further,
that Controlled shall not be relieved of any liability under Section 10(a) of
this Agreement by reason of having obtained such an opinion.

            SECTION 10.     Indemnities. 

            (a)             Controlled Indemnity.   Controlled and each member
of the Controlled Group will jointly and severally indemnify Distributing and
the members of the Distributing Group against, and hold them harmless from:

(i)    any Tax liability of the Controlled Group as determined in accordance
with this Agreement;

(ii)        any liability or damage resulting from a breach by Controlled or any
member of the Controlled Group of any representation or covenant made by
Controlled herein;

(iii) any Tax liability of Distributing that is attributable to any action of
Controlled or any member of the Controlled Group, other than any action required
by the Distribution  Agreement without regard to whether Distributing has
consented to such action; and



13

 

 

--------------------------------------------------------------------------------

 

(iv)  all liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i), (ii), or (iii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage.

             (b)            Distributing Indemnity.   Distributing and each
member of the Distributing Group will jointly and severally indemnify Controlled
and the members of the Controlled Group against, and hold them harmless from:

            (i)            any Tax liability of the Consolidated Group, other
than any such liabilities described in Section 10(a);

            (ii)            any Taxes imposed on Controlled or any member of the
Controlled Group under Treasury Regulation 1.1502-6 (or similar provision of
state, local or foreign law) solely as a result of Controlled or any such member
being or having been a member of a Consolidated Group; and

            (iii)            all liabilities, costs, expenses (including,
without limitation, reasonable expenses of investigation and attorneys’ fees and
expenses), losses, damages, assessments, settlements or judgments arising out of
or incident to the imposition, assessment or assertion of any income Tax
liability or damage described in (i) or (ii) including those incurred in the
contest in good faith in appropriate proceedings relating to the imposition,
assessment or assertion of any such income Tax, liability or damage.

            (c)            Discharge of Indemnity.   Controlled, Distributing
and the members of the Controlled Group and Distributing Group, respectively,
shall discharge their obligations under Sections 10(a) and 10(b) hereof,
respectively, by paying the relevant amount within 30 days of demand therefor.
 Any such demand shall include a statement showing the amount due under Section
10(a) or 10(b), as the case may be.  Items described in Sections 10(a)(i) and
10(b)(i) shall be calculated as set forth in Sections 3,  4 and 5.
  Notwithstanding the foregoing, if either Controlled, Distributing or any
member of the Controlled Group or Distributing Group disputes in good faith the
fact or the amount of its obligation under Section 10(a) or Section 10(b), then
no payment of the amount in dispute shall be required until any such good faith
dispute is resolved in accordance with Section 21 hereof; provided, however,
that any amount not paid within 30 days of demand therefor shall bear interest
as provided in Section 14.

            (d)            Tax Benefits.   If an indemnification obligation of
any member of the Distributing Group or any member of the Controlled Group, as
the case may be, under this Section 10 with respect to a Consolidated Group
arises in respect of an adjustment that makes allowable to a member of the
Controlled Group or a member of the Distributing Group, respectively, any Tax
benefit which would not, but for such adjustment, be allowable, then any payment
by any member of the Distributing Group or any member of the Controlled Group,
respectively, pursuant to this Section 10 shall be an amount equal to (x) the
amount otherwise due but for this subsection (d), minus (y) the present value of
the product of the Tax benefit multiplied (i) by the



14

 

 

--------------------------------------------------------------------------------

 

maximum applicable federal, foreign, state or local, as the case may be,
corporate Tax rate in effect at the time such Tax benefit becomes allowable to a
member of the Controlled Group or a member of the Distributing Group (as the
case may be) or (ii) in the case of a credit, by 100 percent.  The present value
of such product shall be determined by discounting such product from the time
the Tax benefit becomes allowable at the rate equal to the “prime” rate as
published in the Wall Street Journal, Eastern Edition on the date of such
determination.

SECTION 11.    Guarantees.  Distributing or Controlled, as the case may be,
shall guarantee or otherwise perform the obligations of each member of the
Distributing Group or the Controlled Group, respectively, under this Agreement

SECTION 12.     Communication and Cooperation. 

            (a)            Consult and Cooperate.  Controlled and Distributing
shall consult and cooperate (and shall cause each member of the Controlled Group
or the Distributing Group, respectively, to cooperate) fully at such time and to
the extent reasonably requested by the other party in connection with all
matters subject to this Agreement.  Such cooperation shall include, without
limitation,

            (i)            the retention, and provision on reasonable request,
of any and all information including all books, records, documentation or other
information pertaining to Tax matters relating to the Distributing Group and the
Controlled Group, any necessary explanations of information, and access to
personnel, until one year after the expiration of the applicable statute of
limitation (giving effect to any extension, waiver, or mitigation thereof);

            (ii)            the execution of any document that may be necessary
(including to give effect to Section 13) or helpful in connection with any
required Return or in connection with any audit, proceeding, suit or action; and

            (iii)            the use of the parties’ best efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or helpful in connection with the foregoing.

            (b)            Provide Information.  Distributing and Controlled
shall keep each other fully informed with respect to any material development
relating to the matters subject to this Agreement.

            (c)            Tax Attribute Matters.  Distributing and Controlled
shall promptly advise each other with respect to any proposed Tax adjustments
relating to a Consolidated Group, which are the subject of an audit or
investigation, or are the subject of any proceeding or litigation, and which may
affect any Tax liability or any Tax attribute of Distributing, Controlled, the
Distributing Group, the Controlled Group or any member of the Controlled Group
or the Distributing Group (including, but not limited to, basis in an asset or
the amount of earnings and profits).

 



15

 

 

--------------------------------------------------------------------------------

 

            SECTION 13.    Audits and Contest. 

            (a)            Notice.  Distributing or Controlled shall promptly
notify the other in writing upon the receipt of any notice of Tax Proceeding
from the relevant Taxing Authority; provided, that a party’s right to
indemnification under this Agreement shall not be limited in any way by a
failure to so notify, except to the extent that the indemnifying party is
materially prejudiced by such failure.

            (b)            Distributing Control. Notwithstanding anything in
this Agreement to the contrary, except to the extent provided in paragraphs (c),
 (d) and (e) below, Distributing shall have the right to control all matters
relating to any Tax Return or any Tax Proceeding with respect to any Tax matters
of a  Consolidated Group or any member of a Consolidated Group. Distributing
shall have absolute discretion with respect to any decisions to be made, or the
nature of any action to be taken, with respect to any Tax matter described in
the preceding sentence; provided, however, that Distributing shall keep
Controlled informed of all material developments and events relating to such
matters to the extent they affect the Separate Group Tax Liability of the
Controlled Group or may give rise to a claim for indemnity by Distributing
against Controlled under Section 10(a) of this Agreement; and at its own cost
and expense, Controlled shall have the right to participate in (but not to
control) the defense of any such tax claim.

            (c)            Controlled Assumption of Control; Non-Section 355
Matters. If Distributing determines that the resolution of any matter relating
to a Tax Return or Tax Proceeding (other than a Tax Proceeding relating to the
qualification of the Distribution under Sections 355 and 368(a)(1)(D) of the
Code) is reasonably likely to have an adverse effect on Controlled Group with
respect to any Post-Deconsolidation Period, Distributing may permit Controlled
to elect to assume control over disposition of such matter at Controlled’s sole
cost and expense; provided, however, that if Controlled so elects, it will (i)
be responsible for the payment of any liability arising from the disposition of
such matter notwithstanding any other provision of this Agreement to the
contrary and (ii) indemnify the Distributing Group for any increase in a
liability and any reduction of a Tax asset of the Distributing Group arising
from such matter.

            (d)            Controlled Assumption of Control; Section 355
Matters. In the event of a Tax Proceeding relating to the qualification of the
Distribution under Sections 355 and 368(a)(1)(D) of the Code, Distributing shall
have the right to control the defense of the matter in all proceedings before
the IRS, provided that Distributing shall keep Controlled fully informed of all
material developments and shall permit Controlled a reasonable opportunity to
participate in the defense of the matter.

            (e)            Controlled Control. Controlled shall have full
control over all matters relating to any Tax Proceeding with respect to Returns
of Controlled Group relating to any Post-Deconsolidation Period.

SECTION 14.     Payments.    

            (a)            Timing, After-Tax Amounts. All payments to be made
hereunder shall be made in immediately available funds.  Except as otherwise
provided, all payments required to be made pursuant to this Agreement will be
due 30 days after the receipt of notice of such payment or,



16

 

 

--------------------------------------------------------------------------------

 

where no notice is required, 30 days after the fixing of liability or the
resolution of a dispute. Payments shall be deemed made when received.  Any
payment that is not made when due shall bear interest at the rate equal to the
“prime” rate as published on such date in the Wall Street Journal, Eastern
Edition.  If, pursuant to a Final Determination, any amount paid by Distributing
or the members of the Distributing Group or Controlled or the members of the
Controlled Group, as the case may be, pursuant to this Agreement results in any
increased Tax liability or reduction of any Tax asset of Controlled or any
member of the Controlled Group or Distributing or any member of the Distributing
Group, respectively, then Distributing or Controlled, as appropriate, shall
indemnify the other party and hold it harmless from any interest or penalty
attributable to such increased Tax liability or the reduction of such Tax asset
and shall pay to the other party, in addition to amounts otherwise owed, the
After-Tax Amount.  With respect to any payment required to be made or received
under this Agreement, Distributing has the right to designate, by written notice
to Controlled, which member of the Distributing Group will make or receive such
payment.

            (b)            Netting of Payments. If, on the day payment is due
under this Agreement, each of Distributing and Controlled (each, a “Party”) owes
an amount to the other Party pursuant to this Agreement and any other agreement
between the Parties, including, without limitation, the Distribution Agreement
and any Ancillary Agreement, as defined in the Distribution Agreement, the
Parties shall satisfy their respective obligations to each other by netting the
aggregate amounts due to one Party against the aggregate amounts due to the
other Party, with the Party, if any, owning the greater aggregate amount paying
the other Party the difference between the amounts owed. Such net payment shall
be made pursuant to the provision of Section 14(a).

            SECTION 15.     Notices.  Any notice, demand, claim, or other
communication under this Agreement shall be in writing and shall be deemed to
have been given upon the delivery or mailing, thereof, as the case may be, if
delivered personally or sent by certified mail, return receipt requested,
postage prepaid, to the parties at the following addresses (or at such other
address as a party may specify by notice to the other):

If to Distributing or the Distributing Group, to:

Murphy Oil Corporation

Attn: Tim Butler

200 Peach St., P.O. Box 7000

El Dorado, Arkansas 71731

 

Murphy Oil Corporation

Attn: John Eckart

200 Peach St., P.O. Box 7000

El Dorado, Arkansas 71731

 

If to Controlled or the Controlled Group, to:

Murphy USA Inc.

Attn: Dan Farish





17

 

 

--------------------------------------------------------------------------------

 

200 Peach St., P.O. Box 7300 

El Dorado, Arkansas 71730

 

Murphy USA Inc.

Attn: Donald Smith

200 Peach St., P.O. Box 7300

El Dorado, Arkansas 71730

 

            SECTION 16.             Costs and Expenses. 

 

            (a)            Except as expressly set forth in this Agreement, each
party shall bear its own costs and expenses incurred pursuant to this Agreement.
 For purposes of this Agreement, costs and expenses shall include, but not be
limited to, reasonable attorneys’ fees, accountant fees and other related
professional fees and disbursements.  Notwithstanding anything to the contrary
in this Agreement, each of the Controlled Group and the Distributing Group will
be responsible for its allocable portion, as determined by Distributing, of
(i) all costs and expenses attributable to filing any Return that reflects the
income, assets or operations of the Controlled Group or the Distributing Group,
respectively and (ii) all costs and expenses incurred by Distributing or
Controlled, respectively, in complying with the provisions of Section 12 of this
Agreement.

            (b)            With respect to all Tax Proceedings, including any
pending litigation with any Taxing Authority, costs shall be allocated in good
faith by Distributing.  Each party hereto shall be liable for its allocable
portion of such costs as provided in Section 10.

            SECTION 17.            Effectiveness; Termination and Survival. 
This Agreement shall become effective upon the consummation of the Distribution.
All rights and obligations arising hereunder shall survive until they are fully
effectuated or performed; provided, further, that notwithstanding anything in
this Agreement to the contrary, this Agreement shall remain in effect and its
provisions shall survive for one year after the full period of all applicable
statutes of limitation (giving effect to any extension, waiver or mitigation
thereof) and, with respect to any claim hereunder initiated prior to the end of
such period, until such claim has been satisfied or otherwise resolved.

            SECTION 18.             Section Headings.  The headings contained in
this Agreement are inserted for convenience only and shall not constitute a part
hereof or in any way affect the meaning or interpretation of this Agreement.

            SECTION 19.             Entire Agreement; Amendments and Waivers. 

            (a)             Entire Agreement.  This Agreement contains the
entire understanding of the parties hereto with respect to the subject matter
contained herein. No alteration, amendment, modification, or waiver of any of
the terms of this Agreement shall be valid unless made by an instrument signed
by an authorized officer of each of Distributing and Controlled, or in the case
of a waiver, by the party against whom the waiver is to be effective.



18

 

 

--------------------------------------------------------------------------------

 

            (b)            Amendments and Waivers.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver hereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege. This Agreement shall not be waived, amended or otherwise modified
except in writing, duly executed by all of the parties hereto.

SECTION 20.  Governing Law and Interpretation.  This Agreement shall be
construed and enforced in accordance with the laws of the State of New York
without giving, effect to laws and principles relating to conflicts of law.

SECTION 21.  Dispute Resolution.  In the event of any dispute relating to this
Agreement, including but not limited to whether a Tax liability is a liability
of the Distributing Group or the Controlled Group, the parties shall work
together in good faith to resolve such dispute within 30 days. If the parties
are unable to resolve such dispute within 30 days, such dispute shall be
resolved by an accounting firm whose selection shall be reasonably satisfactory
to both parties and whose fees and costs shall be shared equally by Distributing
and Controlled.

SECTION 22.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

SECTION 23.  Assignments; Third Party Beneficiaries.  Except as provided below,
this Agreement shall be binding upon and shall inure only to the benefit of the
parties hereto and their respective successors and assigns, by
merger, acquisition of assets or otherwise (including but not limited to any
successor of a party hereto succeeding to the Tax attributes of such party under
applicable law).  This Agreement is not intended to benefit any person other
than the parties hereto and such successors and assigns, and no such other
person shall be a third party beneficiary hereof.

SECTION 24.  Authorization, Etc.  Each of the parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision or law or of its charter or bylaws or any agreement,
instrument or order binding on such party.





19

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

Distributing on its own behalf and on behalf of the members of the Distributing
Group.

By:

/s/ Walter K. Compton

Name:  Walter K. Compton

Title:            Senior Vice President and General Counsel

 

 

Controlled on its own behalf and on behalf of the members of the Controlled
Group.

By:

/s/ John A. Moore

Name:  John A. Moore

Title:            Senior Vice President, General Counsel and Secretary

 

 

 

 





20

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9(b)(i)

 

None



21

 

 

--------------------------------------------------------------------------------